DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits. Claims 1-15 are currently pending.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites the limitation "the third direction" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 recites the limitation "the resilient member" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites the limitation "the third direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-2, 9, 12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gremaud et al. (US 20080128218 A1, Applicant’s cited prior art).
	Regarding claim 1, Gremaud et al. disclose:
A safety brake for an elevator system including a car and a guide rail, the safety brake adapted to limit movement of the car in a first direction along the guide rail when in a braking state (abstract), the safety brake comprising: 
	first (left brake wedge 12, figure 3) and second braking members (right brake wedge 12, figure 3) adapted to be wedged against the guide rail (guide rail 1, figure 3) when in a braking state; and 
	an electromagnetic actuator (electromagnet 4, figure 3), 
	wherein the safety brake is configured such that: 
	the first and second braking members (12) are biased towards one another in a second direction substantially perpendicular to the first direction (via compression springs 3.2, figure 3); 
	the first and second braking members (12) are held in a non-braking state spaced apart from one another and the guide rail (1) when the electromagnetic actuator is in a first state (electromagnet 4 is energized during release of the brake); and 

	Regarding claim 2, Gremaud et al. further disclose:
 wherein the first and second braking members (12) are biased towards one another by a resilient member (compression spring 3.2, figure 3), and /or 
	wherein the first and second braking members are biased towards one another by a magnet, and / or 
	wherein at least one of the first and second braking members is magnetised so as to bias the first and second braking members towards one another.  
	Regarding claim 9, Gremaud et al. further disclose:
wherein the first and second braking members (12) comprise wedge shaped braking members (see wedge shape of brake wedges 12, figure 3).  
	Regarding claim 12, Gremaud et al. further disclose:
further comprising a resilient member (compression springs 3.2, figure 3) for biasing the first and/or second braking members against the guide rail (1) when in the braking state (see figure 3).  
	Regarding claim 14, Gremaud et al. further disclose:
An elevator system including, a car, a guide rail and a safety brake (paragraph [0001], lines 1-, “brake equipment for holding and braking an elevator car in an elevator installation… movable along one or more rails.”) as claimed in claim 1.  

	Claims 1, 3-4, 9-11, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shiraishi et al. (WO 2017103969 A1).	
	Regarding claim 1, Shiraishi et al. disclose:

	first (left braking body 142, figure 13) and second (right braking body 142, figure 13) braking members adapted to be wedged against the guide rail (rail body 5, figure 13) when in a braking state; and 
	an electromagnetic actuator (“an electromagnetic actuator as a switching device,” not shown see page 12, third paragraph, last 4 lines, of description), 
	wherein the safety brake is configured such that: 
	the first and second braking members (142) are biased towards one another in a second direction substantially perpendicular to the first direction (via pressing springs 22, figure 13); 
	the first and second braking members (142) are held in a non-braking state spaced apart from one another and the guide rail (5) when the electromagnetic actuator is in a first state (actuated state); and 
	when the electromagnetic actuator is in a second state (deactivated state), the first and second braking members are moved into the braking state (when electromagnetic actuator is switched into the deactivated state the braking bodies 142 are displaced horizontally into braking position).  
	Regarding claim 3, Shiraishi et al. further disclose:
wherein the first and second braking members (142) are linked together (via link mechanism 27, figure 13) to allow movement between the first and second braking members only in the second direction (see horizontal movement of braking bodies 142 between figure 13 and figure 14).  
	Regarding claim 4, Shiraishi et al. further disclose:
further comprising a housing (safety frame 21, figure 13).  
	Regarding claim 9, Shiraishi et al. further disclose:

	Regarding claim 10, Shiraishi et al. further disclose:
wherein the wedge shaped braking members (142) are tapered so as to narrow in the third direction (the narrow end of the wedges is at the top near the guide rail, in the third direction).  
	Regarding claim 11, Shiraishi et al. further disclose:
further comprising one or more safety blocks (guide members 141, figure 13), wherein the first and second braking members (142) are adapted to stop against the one or more safety blocks when in the braking state.  
	Regarding claim 15, Shiraishi et al. further disclose:
further comprising a detector (position sensor, page 12, paragraph 3 of the description) for detecting an abnormality in the functioning of the elevator system and a controller (control device, page 12, paragraph 3 of the description) for cutting a power supply to the electromagnetic actuator when the abnormality is detected (position sensor on the elevator car relays information to the control device, which switches the electromagnetic actuator off to initiate braking).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (WO 2017103969 A1) in view of EP 2725257 A1.
Regarding claim 5, Shiraishi et al. teach:
A safety brake as claimed in claim 4.
	Shiraishi et al. do not teach:
wherein a guide mechanism is provided in the housing to guide the first and second braking members between the non-braking state and the braking state.  
	However, EP 2725257 A1 teaches:
wherein a guide mechanism (longitudinal guides 22 and protrusions on brake shoes 20, figure 1b) is provided in the housing to guide the first and second braking members between the non-braking state and the braking state. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the guide mechanism (guides and protrusions) of EP 2725257 A1 in the elevator safety brake of Shiraishi et al. to keep the braking members (braking bodies) aligned in the desired path for optimal braking. Any unintentional movement in the braking members during braking would reduce the braking force, the guide mechanism ensures that the braking members move as intended.
	Regarding claim 6, EP 2725257 A1 further teaches:
wherein the guide mechanism comprises a guide channel (longitudinal guides 22, figure 1b) formed in the housing (holding devices 11, figure 1b), and wherein a pin (protrusions on brake shoes 20, figure 1b, shown in longitudinal grooves 22) provided on the first or second braking member (brake shoes 20, figure 1b) is slidably received within the guide channel.  
	Regarding claim 7, the combination of Shiraishi et al. and EP 2725257 A1 further teaches:
wherein a portion of the guide channel extends diagonally inwardly towards the guide rail (longitudinal guides 22 are angled toward the guide rail, EP 2725257 A1) and in the third direction (“up” direction at the angle of longitudinal guides 22, EP 2725257 A1) such that when no power is supplied to the electromagnetic actuator (electromagnetic actuator, Shiraishi et al., when there is no power to the 
	Regarding claim 8, EP 2725257 A1 further teaches:
 wherein the guide channel comprises a first guide channel (left longitudinal grooves 22, figure 1b) for receiving a pin (protrusion on left brake shoe 20, figure 1b) provided on the first braking member and a second guide channel (right longitudinal grooves 22, figure 1b) for receiving a pin (protrusion on right brake shoe 20, figure 1b) provided on the second braking member.  

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gremaud et al. (US 20080128218 A1, Applicant’s cited prior art) in view of Osmanbasic et al. (US 20160289045 A1).
	Regarding claim 13, Gremaud et al. teach:
A safety brake as claimed in claim 1.
	Gremaud et al. do not teach:
wherein the electromagnetic actuator is configured to exert a force on the first braking member in the first direction when power is supplied thereto.
	However, Osmanbasic et al. teach:
wherein the electromagnetic actuator (electromagnet 1, figure 2) is configured to exert a force on the first braking member (brake wedge 63, figure 2) in the first direction (down) when power is supplied thereto. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the position of the electromagnet taught by Osmanbasic et al. with the .

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-6371261-B1 and US-5096020-A are cited to show elevator safety brakes with two wedges and biasing members. US-5964320-A is another elevator safety brake with two wedges. US-20020117357-A1, US-20150083533-A1, US-20180118516-A1, CN-109693987-A, and WO-2006033144-A1 are more examples of brakes for elevators with structure similar to the claimed invention.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654